UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7174


ADAM CLAYTON PUGH,

                Plaintiff - Appellant,

          v.

SHERIFF JOHN INGRAM; CAPTAIN DAVIS; CAPTAIN EVANS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03027-FL)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adam Clayton Pugh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adam Clayton Pugh appeals the district court’s order

dismissing his 42 U.S.C. §      1983 (2006) complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) (2006).         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.        Pugh v. Ingram, No. 5:12-

ct-03027-FL (E.D.N.C. July 3, 2012).         We deny Pugh’s motion for

appointment of counsel.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    2